Citation Nr: 1146636	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  06-10 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This claim was previously before the Board in April 2010, at which time the Board remanded it for additional development.  

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant when further action is required.


FINDINGS OF FACT

Service connection for PTSD was granted in an August 2011 Rating Decision, and there is no longer a case or controversy as to that issue.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of service connection for PTSD because that issue has been rendered moot on appeal.   38 U.S.C.A. § 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.101, 20.200, 20.202 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).

In the present case, the Board remanded the claim for additional development in April 2010.  The Appeals Management Center subsequently granted service connection for PTSD in an August 2011 rating decision.  The issue of entitlement to service connection for PTSD has therefore been rendered moot.

Hence, there remain no allegations of errors of fact or law for appellate consideration on the issues of service connection for PTSD.  Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The appeal of service connection for posttraumatic stress disorder is dismissed.


REMAND

The record shows that the Veteran served as a medic in Vietnam.  Therefore, he is presumed to have been exposed to blood and other bodily fluids in performing his duties.  The Veteran has also indicated that he used recreational intravenous drugs during his service.  Direct service connection may only be granted when a disability was incurred or aggravated in the line of duty and was not the result of a claimant's own willful misconduct.  In addition, for claims filed after October 31, 1990, as in the present case, direct service connection may not be granted for a disability that is the result of a veteran's abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) (2011).

VA treatment records indicate that in June 2004 the Veteran tested positive for hepatitis C.  At a January 2005 physical examination conducted in conjunction with a Social Security claim, the Veteran reported that he had not had a liver biopsy and did not think he was having many symptoms of hepatitis C.  The Veteran's diagnoses from the examination included hepatitis C, not currently in medical treatment, using nutritional supplements.

The Veteran underwent a VA examination in May 2005.  It was noted that he had a history of alcoholism and drug abuse, which continued to the present.  He was not receiving any treatment for hepatitis, although he felt that his general fatigue and weakness were due to hepatitis C.  He denied chronic liver disease.  In addition to intravenous drug use and exposure to blood as a medic, it was noted that the Veteran had received a tattoo during his active service, although the examiner felt that the intravenous drug use and exposure to blood were more likely to have caused hepatitis C.  The examiner felt that physical examination showed no signs of liver disease and that, based on the examination, it could not be said that the Veteran has any chronic liver disease.

In a December 2008 hepatitis C risk factor questionnaire, the Veteran wrote that he had used intravenous drugs in and out of service, that he received one tattoo in Vietnam and two in the United States, and that he was exposed to contaminated blood or fluids as a medic in Vietnam.

Liver function tests from June 2009 VA treatment indicate that the aspartate aminotransferase and alanine aminotransferase readings were high.  August 2009 VA treatment records indicate that the Veteran had genotype 3a, with chronically elevated transmissions but no cirrhosis.  He had not received any treatment for this, because of his alcohol use.

The Court of Appeals for Veterans Claims, in Barr v. Nicholson, 21 Vet. App. 303, 311 (2007), found that once VA undertakes the effort to provide an examination, it must provide an adequate one.  The May 2005 VA examiner felt that the physical examination showed no signs of chronic liver disease.  However, the examination report does not offer an opinion as to the etiology of the positive hepatitis C test.  More recent treatment records indicate abnormal liver function tests. 


The Board appreciates the VA examiner's effort in addressing the relative likelihood of a causal connection between service and the Veteran's claimed disability, and we recognize that the examiner may not have wished to engage in speculation in light of the apparently inconsistent laboratory test results.  However, the Board must also be cognizant of governing judicial precedent, which acknowledges the difficulty sometimes faced by medical experts, but requires a thorough discussion where the medical evidence is not unequivocal.  See Bloom v. West, 5 Vet. App. 104, 105 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the degree of medical certainty required for adjudication).  More recently, in Jones v. Shinseki, 23 Vet. App. 382, 389 (2010), the Court noted that an examiner's statement that an opinion cannot be provided in a case "without resort to mere speculation . . . must not become a mantra that short circuits the careful consideration to which each claimant's case is entitled."  Although the doctors in this case did not say that mere speculation was involved in their reports, they also did not express their professional opinion as to the likely cause of the Veteran's hepatitis (or, if he does not have the disease, what is the significance of the positive laboratory results).

Therefore the claim must be remanded for another VA examination.
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to enable the RO to obtain any additional evidence, not already of record, which pertains to the claim for service connection for hepatitis C.  Invite the Veteran to submit all pertinent evidence in his possession, and explain the types of evidence that it is his ultimate responsibility to submit.

2.  Schedule the Veteran for a new VA examination for hepatitis C.  The claims file, to include this Remand, must be made available to the examiner, and the examination report should include discussion of the Veteran's service treatment records, documented history, and contentions regarding hepatitis C.  

a.  The examiner/reviewer should specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's hepatitis C is causally or etiologically related to his active service, to include his exposure to blood and his receipt of a tattoo, but excluding illicit intravenous drug use, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50-50 probability), with the rationale for any such conclusion set out in the report.

b.  Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c.  If any opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed hepatitis.

3.  Thereafter, the RO should readjudicate the Veteran's claim for service connection for hepatitis C.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


